Case: 3:17-cv-00149-MPM-JMV Doc #: 82-10 Filed: 07/12/19 1 of 2 PagelD #: 362

PLAINTIFFS EXHIBIT 10
EMAIL FROM RON LEWIS TO JARAD GARNER
AND HIS REPLY RE SPOLIATION LETTER

   

  
   
     
 

PLAINTIFF'S
i EXHIBIT

gis SOMES

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-10 Filed: 07/12/19 2 of 2 PagelD #: 363

 

Ron Lewis

From: Jarrad Garner <Jarrad.Garner@arlaw.com>

Sent: Friday, August 25, 2017 10:05 AM

To: Ron Lewis; Richard Davis; Ginger Cockayne; Lu Poole
Subject: RE: Brenda Green et al v MTC Spoliation letter

Thanks Ron. Look forward to working with you as well. Jarrad

Jarrad Garner
Partner

mq

1018 Highland Colony Parkway, Suite 800 | Ridgeland, MS 39157
main 601.353.3234 | direct 601.292.0701 | mobile 601.214.5815
efax 601.944.9035 | fax 601.355.9708

jarrad.garner@arlaw.com

aaa
website bio vCard map

 

 

 

 

 

 

From: Ron Lewis [mailto:ron@ronlewislaw.com
Sent: Thursday, August 24, 2017 2:31 PM

To: Richard Davis; Ginger Cockayne; Lu Poole; Jarrad Garner
Subject: Brenda Green et al v MTC Spoliation letter

 

Hello, defense counsel. In case your client has not advised you of its existence, please see the attached spoliation letter
to the warden. Thank you. | look forward to working with you to resolve this case.
Ron Lewis

RONALD W. LEWIS

LEWIS LAW FIRM

404 GALLERIA LANE, STE. 5
P.O. BOX 2729

OXFORD, MS 38655

(662) 234-0766

ron@ronlewislaw.com

Notice of Confidentiality: The information contained in this transmission may contain privileged and confidential
information, including information protected by federal and state privacy laws. It is intended only for the use of the
person(s) named above. If you are not the intended recipient, communication is strictly prohibited and may be
unlawful. Ifyou are not the intended recipient, please contact us at ron@ronlewislaw.com and destroy all copies of the
original message and attachments.

 
